DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 10 recite a scenario wherein “the automation device comprises at least one of …an automation device” thus rendering the claim indefinite.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 10 recite “the automation device comprises at least one of …an automation device”. Thus the claims cover a selection (of “at least one”) that would not further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1- 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2003/0062997 to Naidoo et al.
As concerns claim 1, receiving, by a gateway device (0015; fig. 1, 115) and from a premises management device (0033-alarm control panel; 0080), premises data (0032-capture information) indicative of an event (0032-information relating to alarm conditions; 0034-detect motion; 0069-alarm condition) associated with a zone (0081-trouble by zone; 0034-monitored area; 0006-strategic areas inside a home) of a premises (0027-residential homes or other 
determining, by the gateway device, an automation rule (0032-alarm conditions; 0069-alarm condition), of a plurality of automation rules (0032-alarm conditions; 0053-rules-based routing; 0034-alarm trigger adjustments), associated with the event, wherein the automation rule comprises an action to perform in response to the event (0032-capture information relating to alarm conditions, send information to server for verification and response; 0069-alarm condition possible alarm event…activate siren, and/or audio alarm; transmit alarm signal and video to customer; 0070-notification of the alarm condition); and 
causing, by the gateway device and based on the automation rule, an automation device (0080-sensors; 0028-sensors 105, cameras 112) associated with the zone to perform the action (0032-capture information relating to alarm conditions, send information to server for verification and response; 0069-alarm condition possible alarm event…activate siren, and/or audio alarm; transmit alarm signal and video to customer; 0070-notification of the alarm condition).

As concerns claim 2, the invention of claim 1, wherein the premises management device comprises at least one of a controller, a panel (0033-alarm control panel), or a security system interface. 

As concerns claim 3, the invention claim 1, wherein the automation device comprises at least one of a camera (0080-sensors; 0028-sensors 105, cameras 112), a light, a sensor, a 

As concerns claim 4, the invention of claim 1, further comprising communicating, by the gateway device and with a remote server (fig. 2, 131-security system server) located external to the premises, wherein the remote server is configured to manage at least one of the gateway device and premises management device (0028-coupled to gateway through network).

As concerns claim 5, the method of claim 1, further comprising exchanging, via the gateway device, communication between a remote client device (0040-remote station) located external to the premises (0040-remote user) and one or more of the premises management device or the automation device, wherein the remote client device is configured to access, via the gateway device, functions of one or more of the premises management device or the automation device (0040).  

As concerns claim 6, the method of claim 5, wherein the exchanging, via the gateway device, communication between the remote client device and one or more of the premises management device or the automation device comprises sending, by the gateway device and to the remote client device, automation data and the premises data (0040-adjustments and reviewing; 0042).
  
As concerns claim 7, the method of claim 5, wherein the exchanging, via the gateway device, communication between the remote client device and one or more of the premises 

As concerns claim 8, a system comprising:
a premises management device (0033-alarm control panel; 0080) located at a premises (0027-residential homes or other locations), wherein the premises comprises a plurality of zones (0006-strategic areas inside a home; 0081-trouble by zone; 0034-monitored area),
an automation device (0080-sensors; 0028-sensors 105, cameras 112) associated with a zone (0081-trouble by zone; 0034-monitored area; 0006-strategic areas inside a home) of the plurality of zones (0034-monitored area; 0006-strategic areas inside a home); and
a gateway device (0015; fig. 1, 115) located at the premises and in communication with the premises management device and the automation device, wherein the gateway device is configured to:
receive, from the premises management device, premises data (0032-capture information) indicative of an event (0032-information relating to alarm conditions; 0034-detect motion; 0069-alarm condition) associated with a zone of the premises,
determine an automation rule (0032-alarm conditions; 0069-alarm condition), of a plurality of automation rules (0032-alarm conditions; 0053-rules-based routing; 0034-alarm trigger adjustments), associated with the event, wherein the automation rule comprises an action to perform in response (0032-capture information relating to alarm conditions, send information to server for verification and response; 0069-alarm condition possible alarm event…activate 
cause, based on the automation rule, the automation device to perform the action (0032-capture information relating to alarm conditions, send information to server for verification and response; 0069-alarm condition possible alarm event…activate siren, and/or audio alarm; transmit alarm signal and video to customer; 0070-notification of the alarm condition).

As concerns claim 9, the invention of claim 8, wherein the premises management device comprises at least one of a controller, a panel (0033-alarm control panel), or a security system interface. 

As concerns claim 10, the invention claim 8, wherein the automation device comprises at least one of a camera (0080-sensors; 0028-sensors 105, cameras 112), a light, a sensor, a touchscreen, an alarm, a communication device, an automation device or an internet protocol (IP) device.

As concerns claim 11, the system of claim 8, further comprising: a remote server (fig. 2, 131-security system server) in communication with the gateway device and located external to the premises, wherein the remote server is configured to manage at least one of the gateway device or the premises management device (0028-coupled to gateway through network).  

As concerns claim 12, the system of claim 8, wherein the gateway device is in communication with a remote client device (0040-remote station) located external to the 

As concerns claim 13, the system of claim 12, wherein the gateway device is configured to exchange communication between the remote client device and one or more of the premises management device or the automation device by sending, to the remote client device, automation data and the premises data (0040-adjustments and reviewing; 0042).  

As concerns claim 14, the system of claim 12, wherein the gateway device is configured to exchange communication between the remote client device and one or more of the premises management device or the automation device comprises the gateway device by receiving, from the remote client device, control data (0040-arming/disarming; adjusting sensors) for control of one or more of the premises management device or the automation device.

As concerns claim 15, a gateway device comprising:
one or more processors (0032); and
memory (0034; 0082) storing instructions that, when executed by the one or more processors, cause the gateway device to:
receive, from a premises management device (0033-alarm control panel; 0080) located at a premises (0027-residential homes or other locations), premises data (0032-capture information) 
determine an automation rule (0032-alarm conditions; 0069-alarm condition), of a plurality of automation rules (0032-alarm conditions; 0053-rules-based routing; 0034-alarm trigger adjustments), associated with the event, wherein the automation rule comprises an action (0032-capture information relating to alarm conditions, send information to server for verification and response; 0069-alarm condition possible alarm event…activate siren, and/or audio alarm; transmit alarm signal and video to customer; 0070-notification of the alarm condition) to perform in response to an event, and 
cause, based on the automation rule, an automation device (0080-sensors; 0028-sensors 105, cameras 112) associated with the zone to perform the action (0032-capture information relating to alarm conditions, send information to server for verification and response; 0069-alarm condition possible alarm event…activate siren, and/or audio alarm; transmit alarm signal and video to customer; 0070-notification of the alarm condition).

As concerns claim 16, the invention of claim 15, wherein the premises management device comprises at least one of a controller, a panel (0033-alarm control panel), or a security system interface. 

As concerns claim 17, the invention claim 15, wherein the automation device comprises at least one of a camera (0080-sensors; 0028-sensors 105, cameras 112), a light, a sensor, a 

As concerns claim 18, the gateway device of claim 15, wherein the instructions, when executed by the one or more processors, further cause the device to communicate with a remote server (fig. 2, 131-security system server) located external to the premises, and wherein the remote server is configured to manage at least one of the device and the premises management device (0028-coupled to gateway through network).

As concerns claim 19, the gateway device of claim 15, wherein the instructions, when executed by the one or more processors, further cause the device to exchange communication between a remote client device (0040-remote station) located external to the premises and one or more of the premises management device or the automation device, wherein the remote client device accesses functions of one or more of the premises management device or the automation device (0040).

As concerns claim 20, the gateway device of claim 19, wherein the instructions, when executed by the one or more processors, further cause the device to exchange communication between the remote client device and one or more of the premises management device or the automation device by sending to the remote client device, automation data and the premises data (0040-adjustments and reviewing; 0042).


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 5,400,246 is relevant prior art (when input, turns true –events, rules; zone-fig. 3, fig. 3h-plural rules/conditions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/JOHN B WALSH/Primary Examiner, Art Unit 2451